DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtin et al. (US 2013/0206219).
Regarding claims 1 and 13, Kurtin discloses a photovoltaic power generation system comprising a solar module comprising: a first solar panel (20a - [0077] L4-5) having a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7), and a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) having a plurality of second submodules ([0122] L3-5) each including a plurality of second solar cells (22b – [0077] L8), wherein the first solar panel is provided on a side where light is incident ([0077] L6-7), the first solar panel and the second solar panel are electrically connected in parallel ([0118] L1-2; [0234]), the plurality of first solar cells included in each of the plurality of first submodules are electrically connected in series ([0122] discloses either a series or parallel connection; [0234]), the plurality of first submodules are electrically connected in parallel ([0122] discloses strings connected either in series or parallel), the second solar cells included in the second submodules are electrically connected in series ([0122 discloses either a series or parallel connection; [0234]), the second submodules are electrically connected in series ([0122] discloses strings connected either in series or parallel), and the first solar cells include a light-absorbing layer including a transparent oxide semiconductor (CuO - [0083] L5).
Regarding claim 3, Kurtin discloses all the claim limitations as set forth above.  
The limitation “wherein a difference between an output voltage of the first solar panel and an output voltage of the second solar panel is 2.0 V or less” is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  For example, the limitation includes zero, which would be the difference when the device is not in use.
Regarding claim 5, Kurtin discloses all the claim limitations as set forth above.  Kurtin further discloses the second solar cells have a light-absorbing layer including crystalline silicon ([0082] L4-5).
Regarding claim 6, Kurtin discloses all the claim limitations as set forth above.  Kurtin further discloses a band gap of a light-absorbing layer of the second solar cells is narrower than that of a light-absorbing layer of the first solar cells ([0173] L10).  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Kurtin discloses all the claim limitations as set forth above.  Kurtin further discloses the second submodules have different sizes with respect to sizes of the first submodules ([0117]; abstract L4-6 discloses "the sizes and numbers of photovoltaic cells in the separate photovoltaic networks may differ".  Cells which differ in size, as disclosed by Kurtin, result in submodules which differ in size because the submodules are comprised of groups of cells.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) as applied to claim 1 above.
Regarding claim 2, Kurtin discloses all the claim limitations as set forth 
above.  While Kurtin does disclose the first submodules are electrically connected in 
parallel ([0122] discloses strings connected in series or parallel), and further discloses the second submodules are electrically connected in a second direction crossing the first direction (Fig. 7B); Kurtin does not explicitly disclose a first direction is a longitudinal direction of the first solar cells, and the first submodules are electrically connected in parallel in a second direction crossing the first direction.  However, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167).
Regarding claim 10, Kurtin discloses all the claim limitations as set forth above.  	While Kurtin does disclose two directions crossing each other (Fig. 7B) and the second solar cells of the second submodules are electrically connected in series ([0122 discloses either a series or parallel connection; [0234]); Kurtin does not explicitly disclose the second solar cells of the second submodules are electrically connected in series in the first direction, and a longitudinal direction of the second submodules extends in the first direction.  However, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) as applied to claim 1 above, in view of Irwin et al. (US 2015/0144195).
Regarding claims 18 and 20, Kurtin discloses all the claim limitations as set forth above. 
While Kurtin does disclose the transparent oxide semiconductor is CuO ([0083] L5), Kurtin does not explicitly disclose the transparent oxide semiconductor is Cu2O.
Irwin discloses materials used in the active layers of solar cells (abstract) and further discloses the use of CuO or Cu2O ([0118]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Cu2O instead of CuO, as taught by Irwin, in the solar cell module of Kurtin, because as evidenced by Irwin, the use of Cu2O instead of CuO amounts to the use of one functionally equivalent material in place of the other, and one of ordinary skill in the art would have a reasonable expectation of success when using Cu2O in place of CuO based on the teaching of Irwin.
Regarding claim 19, Kurtin discloses all the claim limitations as set forth above. 
While Kurtin does disclose photovoltaic cells of different materials may be integrated at the network or panel level to optimize independent and cooperative efficiencies and manufacturing techniques of the different materials (abstract), component cells with different primary bandgap energies (abstract, Figures 5A, 5B, 8, [0041]-[0042]), and a higher bandgap photovoltaic network at the top and a lower bandgap photovoltaic network being at the bottom ([0078]), Kurtin does not explicitly disclose the light-absorbing layer includes a perovskite compound represented by CH3NH3PbX3.
Irwin discloses materials used in the active layers of solar cells (abstract) and further discloses the use of CH3NH3PbX3 as a light-absorbing layer ([0173]; Fig. 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include CH3NH3PbX3 in the light-absorbing layer of Kurtin, because as evidenced by Irwin, the use of CH3NH3PbX3 as a light-absorbing layer in a solar cell module amounts to the use of a known material in the art for its intended purpose to achieve an expected result.  Additionally, Kurtin teaches the photovoltaic networks and their photovoltaic materials can be optimized for different parts of the solar spectrum such that the sum of the power output is greater than the output from any individual network or photovoltaic material optimized for efficiency over the entire solar spectrum ([0080]), therefore, one of ordinary skill would have found it obvious to use CH3NH3PbX3 as the photovoltaic material depending on the part of the solar spectrum targeted for absorption optimization.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Kurtin does not describe first solar cells including a light-absorbing layer including a perovskite-type compound or a transparent oxide semiconductor. In response to applicant's argument, Kurtin discloses the first solar cells include a light-absorbing layer including a transparent oxide semiconductor (CuO in paragraph [0083] L5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726